Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JAMES HENRY BANKHEAD,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-01-00364-CR

Appeal from the

143rd District Court

of Reeves County, Texas

(TC# 82-07-04333-CRR)

M E M O R A N D U M   O P I N I O N

	James Henry Bankhead, Appellant, attempts to appeal the trial court's denial of his
request to obtain records from a 1982 conviction for the offense of murder.  Appellant sought
by several requests to obtain these records in order to prepare a post-conviction writ of
habeas corpus.  The trial court entered an order denying Appellant's requests and he ordered
that the case be returned to the closed files.  
	Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2002) provides, "after
conviction the procedure outlined in this Act shall be exclusive and any other proceeding
shall be void and of no force and effect in discharging the prisoner."  Further, a criminal
defendant is not entitled to a free record in order to pursue post-conviction habeas corpus
relief.  In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.--Houston [1st Dist.] 1999, orig.
proceeding, pet. ref'd).  
	We note at the outset that no Appellant's brief has been filed in this case.  Absent an
Appellant's brief, no points of error are properly before the Court.  Our examination of the
record does not reveal any fundamental error.  Accordingly, we affirm the trial court's
judgment.  
February 10, 2004



  		 					RICHARD BARAJAS, Chief Justice


Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 

(Do Not Publish)